                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EL MCELROY,                                     Case No. 19-cv-05491-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     NANCY ADAM,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16          LEGAL CLAIMS
                                  17          Plaintiff presents many allegations regarding the conditions of his confinement.

                                  18          Pursuant to Fed. R. Civ. P. 8(a)(2), a plaintiff must provide “a short and plain

                                  19   statement of the claim showing that the pleader is entitled to relief....” Rule 8 requires

                                  20   “sufficient allegations to put defendants fairly on notice of the claims against them.”

                                  21   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991)). Accord Richmond v. Nationwide

                                  22   Cassel L.P., 52 F.3d 640, 645 (7th Cir.1995) (amended complaint with vague and scanty

                                  23   allegations fails to satisfy the notice requirement of Rule 8.) “The propriety of dismissal

                                  24   for failure to comply with Rule 8 does not depend on whether the complaint is wholly

                                  25   without merit,” McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir.1996).

                                  26          Moreover, “[M]ultiple claims against a single party are fine, but Claim A against

                                  27   Defendant 1 should not be joined with unrelated Claim B against Defendant 2.” George

                                  28   v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims against different
                                                                                        2
                                   1   defendants belong in different suits,” not only to prevent the sort of “morass” that a multi-

                                   2   claim, multi-defendant suit can produce, “but also to ensure that prisoners pay the

                                   3   required filing fees – for the Prison Litigation Reform Act limits to 3 the number of

                                   4   frivolous suits or appeals that any prisoner may file without prepayment of required fees.”

                                   5   Id. (citing 28 U.S.C. § 1915(g)).

                                   6          Deliberate indifference to serious medical needs violates the Eighth Amendment’s

                                   7   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104

                                   8   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

                                   9   grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en

                                  10   banc). A determination of “deliberate indifference” involves an examination of two

                                  11   elements: the seriousness of the prisoner's medical need and the nature of the

                                  12   defendant's response to that need. Id. at 1059.
Northern District of California
 United States District Court




                                  13          A “serious” medical need exists if the failure to treat a prisoner’s condition could

                                  14   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.

                                  15   The existence of an injury that a reasonable doctor or patient would find important and

                                  16   worthy of comment or treatment; the presence of a medical condition that significantly

                                  17   affects an individual's daily activities; or the existence of chronic and substantial pain are

                                  18   examples of indications that a prisoner has a “serious” need for medical treatment. Id. at

                                  19   1059-60.

                                  20          A prison official is deliberately indifferent if he or she knows that a prisoner faces a

                                  21   substantial risk of serious harm and disregards that risk by failing to take reasonable

                                  22   steps to abate it. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official must

                                  23   not only “be aware of facts from which the inference could be drawn that a substantial

                                  24   risk of serious harm exists,” but he “must also draw the inference.” Id. If a prison official

                                  25   should have been aware of the risk, but was not, then the official has not violated the

                                  26   Eighth Amendment, no matter how severe the risk. Gibson v. County of Washoe, 290

                                  27   F.3d 1175, 1188 (9th Cir. 2002). “A difference of opinion between a prisoner-patient and

                                  28   prison medical authorities regarding treatment does not give rise to a § 1983 claim.”
                                                                                      3
                                   1   Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).

                                   2          Prisoners have a constitutional right of access to the courts. See Lewis v. Casey,

                                   3   518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). To establish a

                                   4   claim for any violation of the right of access to the courts, the prisoner must prove that

                                   5   there was an inadequacy in the prison's legal access program that caused him an actual

                                   6   injury. See Lewis, 518 U.S. at 349-51. To prove an actual injury, the prisoner must show

                                   7   that the inadequacy in the prison's program hindered his efforts to pursue a non-frivolous

                                   8   claim concerning his conviction or conditions of confinement. See id. at 351, 354-55.

                                   9          The exact nature of plaintiff’s claims is difficult to discern. Plaintiff first alleges that

                                  10   defendant Nancy Adam denied him medical care for his asthma and denied him access

                                  11   to a podiatrist to trim and file his toenails. He also states he was denied men’s absorbent

                                  12   briefs, oxygen therapy, sunshields and effective pain killers, though it is not clear what
Northern District of California
 United States District Court




                                  13   medical condition these items were related to. Later plaintiff also discusses the denial of

                                  14   a wheelchair, walker, transport vehicle with lift, replacement meals, vitamins and other

                                  15   medical needs, but provides few details. Plaintiff then discusses how in general,

                                  16   prisoners are denied access to the courts and legal materials and that property clerks fail

                                  17   to return items. It is unclear if plaintiff seeks to proceed with a specific claim related to

                                  18   these issues.

                                  19          The complaint is dismissed with leave to amend to provide more information.

                                  20   Plaintiff should only include a few related claims. He must also identify specific

                                  21   defendants and describe how they violated his constitutional rights in specific instances.

                                  22   General allegations concerning how the prison operates are insufficient.

                                  23          With respect to his medical claims plaintiff must describe his specific medical

                                  24   needs and how defendant was deliberately indifferent. If certain treatment was denied,

                                  25   plaintiff must identify the treatment and why the denial violated his constitutional rights.

                                  26   Simply listing various treatments that were denied without providing more information is

                                  27   insufficient. For example, plaintiff must describe what asthma treatment was denied and

                                  28   how the denial adversely impacted his health. Plaintiff must also describe how his
                                                                                       4
                                   1   medical problems are serious medical needs with respect to the legal standards set forth

                                   2   above.

                                   3                                          CONCLUSION

                                   4          1. The complaint is DISMISSED with leave to amend in accordance with the

                                   5   standards set forth above. The amended complaint must be filed no later than

                                   6   November 12, 2019, and must include the caption and civil case number used in this

                                   7   order and the words AMENDED COMPLAINT on the first page. Because an amended

                                   8   complaint completely replaces the original complaint, plaintiff must include in it all the
                                       claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
                                   9
                                       1992). He may not incorporate material from the original complaint by reference. Failure
                                  10
                                       to file amended complaint may result in dismissal of this action.
                                  11
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  12
Northern District of California
 United States District Court




                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  13
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  14
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  15
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  16
                                                IT IS SO ORDERED.
                                  17
                                       Dated: October 9, 2019
                                  18

                                  19
                                                                                                 /s/ Phyllis J. Hamilton
                                  20
                                                                                                 PHYLLIS J. HAMILTON
                                  21                                                             United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
